Citation Nr: 0602407	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-16 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for psychoneurosis, 
anxiety reaction, currently evaluated as 70 percent 
disabling.  

2.  Entitlement to an effective date prior to March 10, 2003, 
for the grant of a 70 percent rating for psychoneurosis, 
anxiety reaction.  

3.  Entitlement to an effective date prior to March 10, 2003, 
for the grant of a total disability compensation rating due 
to individual unemployability based on service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:  Richard A. LaPointe, Attorney




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
October 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 RO rating decision, which granted a 
50 percent rating for psychoneurosis, anxiety reaction, 
effective March 10, 2003.  The veteran appealed for an 
increased rating.  

This case also comes to the Board on appeal from an April 
2004 RO rating decision, which granted a TDIU, effective 
March 10, 2003. The veteran appealed for an earlier effective 
date.  Also in that rating decision, the RO assigned a 70 
percent rating for psychoneurosis, anxiety reaction, 
effective March 10, 2003.  The veteran not only continued her 
appeal for an increased rating (see AB v. Brown, 6 Vet. App. 
35, 38 (1993)), but also appealed for an earlier effective 
date for the rating assignment.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The veteran's service-connected psychoneurosis, anxiety 
reaction, is shown to be productive of a disability picture 
that more nearly approximates that of occupational and social 
impairment with deficiencies in most areas, and inability to 
establish and maintain effective relationships; her 
disability picture is without evidence of total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self and others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss (for names of close relatives, 
own occupation, or own name).

3.  In rating decisions of January 2001 and July 2001, the RO 
denied a rating in excess of 30 percent for psychoneurosis, 
anxiety reaction; the RO notified the veteran of these 
determinations letters dated in February 2001 and July 2001, 
respectively, and she did not appeal the decisions.

4.  On March 10, 2003, the RO received the veteran's claims 
of entitlement to an increased rating for psychoneurosis, 
anxiety reaction, and to a TDIU; in an April 2004 rating 
decision, the RO granted a 70 percent rating for service-
connected psychoneurosis, anxiety reaction, and granted a 
TDIU, assigning both awards an effective date of March 10, 
2003.

5.  It is factually ascertainable that the veteran's 
psychoneurosis, anxiety reaction, increased in severity to a 
70 percent degree on December 31, 2002, which is within the 
year preceding March 10, 2003.  

6.  It is factually ascertainable that the veteran was shown 
to be unemployable due to service-connected disability from 
December 31, 2002.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a schedular rating in 
excess of 70 percent for psychoneurosis, anxiety reaction, 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2005).

2.  The criteria for an effective date of December 31, 2002, 
for the grant of a 70 percent rating for psychoneurosis, 
anxiety reaction, have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (o) (2005).

3.  The criteria for an effective date of December 31, 2002, 
for the grant of a TDIU have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.341, 3.400 (o), 
4.16, 4.19 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini, 18 Vet. App. at 115, 
119-120.

As to the earlier effective date claims in this case, the 
Board notes that these issues arise from a notice of 
disagreement as to the effective date assigned following the 
grant of a 70 percent rating for psychoneurosis and a grant 
of a TDIU.  As such, they represent "downstream" issues as 
referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary 
published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent 
opinion of VA's General Counsel that is binding on the Board 
(see 38 U.S.C.A. 7104(c) (West 2002); 38 C.F.R. § 14.507 
(2005)).  The opinion states that if, in response to notice 
of its decision on a claim for which VA has already given the 
38 U.S.C. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  With regard to the instant case, the Board 
finds that adequate 38 U.S.C. § 5103(a) notice was provided 
as to the original claims for an increased rating for 
psychoneurosis and for a TDIU, as discussed further below, 
and as such, the effective date issues on appeal fall within 
the exception for the applicability of 38 U.S.C.A. § 5103(a).  

In the instant case, the initial RO decision was in July 
2003, which granted an increased rating for psychoneurosis 
(to 50 percent) and denied a TDIU, from which the veteran 
appealed the rating assignment and the TDIU denial.  VCAA 
notice relevant to the veteran's claims for an increased 
schedular rating and a TDIU was sent to her prior to that 
rating decision.  As explained herein below, that notice 
complied with the requirements of the VCAA as interpreted by 
the Court in Pelegrini II.  

In the VCAA notice sent to the veteran in March 2003, the RO 
advised the veteran of what was required to prevail on her 
claim for TDIU, what specifically VA had done and would do to 
assist in her claims for an increased schedular rating and 
TDIU, and what information and evidence the veteran was 
expected to furnish with regard to both claims.  The RO 
specifically informed the veteran that VA would assist her in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on her 
behalf.  The RO also requested the veteran to inform it of 
any additional information or evidence that she wanted the RO 
to obtain for her.  

The Board notes that the March 2003 did not specifically 
notify the veteran of what was required to prevail on her 
claim for an increased schedular rating (as it did in regard 
to the TDIU claim).  In any case, the Board deems that the 
notice deficiency was essentially cured, with no resulting 
prejudice to the veteran (see Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005)), when the RO subsequently adjudicated the 
increased rating claim in rating actions in July 2003 and 
April 2004 (of which she was provided copies), issued the 
veteran a statement of the case in April 2004, and issued her 
a supplemental statement of the case in July 2005.  The 
rating decisions set forth the general requirements of 
applicable law pertaining to the assignment of a schedular 
rating for the veteran's mental disorder, and she was advised 
as to the nature of the evidence necessary to substantiate 
her claim for an increased schedular rating.  Also in the 
rating decisions, the RO informed the veteran of the reasons 
for which a 100 percent rating was not assigned and the 
evidence it had considered in denying a rating in excess of 
70 percent for psychoneurosis, anxiety reaction.  These 
general advisements were reiterated in the statement of the 
case issued in April 2004 and in the supplemental statement 
of the case issued in July 2005.  The statement of the case 
and supplemental statement of the case also provided the 
veteran opportunity to identify or submit any evidence she 
wished to be considered in connection with her appeal.  As 
such, through these documents, the RO informed the veteran of 
the information and evidence needed to substantiate her claim 
for an increased schedular rating.  See 38 U.S.C.A. §§ 5102, 
5103.  

In sum, through the VCAA notice (as to the claim for an 
increased schedular rating and the underlying claim for a 
TDIU), rating decisions, statement of the case, and 
supplemental statement of the case - all taken together - the 
RO has sufficiently informed the veteran of the information 
or evidence needed to substantiate her claims, and the 
parties responsible for obtaining that evidence.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has essentially satisfied its obligation to notify. 

B.  Duty to Notify

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims, such as 
pertinent VA medical evidence identified by the veteran.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran maintains that 
she is entitled to an increased schedular rating for her 
service-connected psychoneurosis, anxiety reaction, on the 
basis that her condition is worse than reflected in the 70 
percent rating.  She also claims that effective dates prior 
to March 10, 2003, in relation to the assignment of a 70 
percent rating for the mental disorder and for a TDIU, are 
warranted.  VA outpatient and inpatient records of the 
veteran were obtained for inclusion in the file.  The 
veteran's representative, in a June 2006 statement, requested 
the RO to obtain all VA medical treatment records dated from 
July 1992; however, as will be explained below, there is a 
final RO rating action in July 2001 on the question of an 
increased rating based on service-connected disability, and 
thus the records for consideration at present are dated from 
July 2001.  The veteran has not identified any private 
records for the VA to obtain on her behalf.  She was afforded 
the opportunity to testify at a personal hearing, but she 
declined.  

Additionally, VA has conducted necessary medical inquiry in 
an effort to substantiate the veteran's claim of an increased 
schedular rating.  38 U.S.C.A.§ 5103A(d).  She was afforded a 
VA medical examination in April 2003, conducted by a medical 
care professional who reported relevant clinical findings 
regarding the nature and severity of the service-connected 
psychoneurosis, anxiety reaction.  Further, given the nature 
of the earlier effective date claims, which are largely based 
on historical records, VA has not conducted contemporaneous 
medical inquiry in an effort to substantiate those claims on 
appeal.  38 U.S.C.A.§ 5103A(d).  In that regard, the Board 
notes that the evidence reviewed includes statements 
submitted by the veteran historically, as well as medical 
evidence relevant to the service-connected psychoneurosis, 
anxiety reaction.  The veteran's representative, in a June 
2006 statement, requested the RO to obtain a "retrospective 
examination or opinion" on the issue of whether the 
veteran's disability was factually ascertainable in the one 
year prior to March 10, 2003.  Such is unnecessary given the 
voluminous treatment records available and the Board's role 
as the fact finder in this case.  Accordingly, the Board 
finds that there is no prejudice to the veteran in proceeding 
to adjudicate the claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2005).  

The veteran's service-connected psychoneurosis, anxiety is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9400, for 
generalized anxiety disorder.  Ratings are assigned according 
to the manifestation of particular symptoms.  However, the 
use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment from 
psychoneurosis, anxiety reaction, under 38 C.F.R. § 4.130 is 
not restricted to the symptoms provided in Diagnostic Code 
9400.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9400, a 70 percent 
rating is warranted for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self and others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The veteran's psychoneurosis, anxiety reaction, is currently 
evaluated as 70 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9400.  The veteran underwent a VA examination 
in April 2003 in connection with her claim.  She has also 
received ongoing outpatient, and occasionally inpatient, 
treatment from the VA.  Such evidence reflects that her 
service-connected psychiatric symptoms have affected her 
everyday life and her ability to function to a degree that is 
most appropriately evaluated as 70 percent disabling, and 
that she does not meet the rating criteria for a 100 percent 
rating under Code 9400.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

A review of VA medical reports, dated from 2002 to 2005, 
shows that the veteran was seen regularly for treatment of 
her mental disorder.  During such period, she was not shown 
to be employed.  Overall, her mental disability was 
manifested by the following clinical findings noted on 
outpatient records.  She felt vulnerable and panicky in 
crowds.  She felt overwhelmed and unappreciated at times, as 
she was helping to care for her aging parents in addition to 
her husband, who was also much older than she.  Occasionally, 
she had anger, primarily triggered by mention of sex or her 
husband's overtures regarding it.  She enjoyed digital 
photography and refinishing old furniture.  Mental status 
examinations generally showed her to be alert and oriented 
times three.  Her general appearance was generally casual and 
neatly dressed, and she was found to be well groomed (records 
in January 2005 and June 2005 indicate that her grooming and 
hygiene were "impeccable").  Her mood was mildly dysphoric, 
depressed, and/or irritable, in general.  She usually denied 
suicidal and homicidal ideation, as well as delusions and 
hallucinations.  She expressed (in January 2005) the desire 
to "hurt" her husband, with whom she was having much 
difficulty, but she denied that she would physically hurt 
him.  It was noted occasionally that she had passive suicidal 
thoughts but did not have active intentions.  Her thoughts 
and associations were generally logical, coherent, and goal 
directed.  Speech was generally spontaneous, fluent, and with 
good articulation.  In October 2003, it was noted that her 
anxiety and depression were severe, and that she had a 
pattern of impulsive decision-making that generally tended to 
be self-destructive.  Diagnoses were post-traumatic stress 
disorder (related to military sexual trauma), depression, 
major depressive disorder, dysthymia, chronic dysthymic 
disorder, and borderline personality disorder.

During the period at issue, the veteran was shown to have 
been admitted to the VA as an inpatient on a few occasions, 
lasting from a couple of days on one occasion up to about 10 
days on another.  These admissions were in December 2002, 
April 2004, and July 2004, and they were generally 
precipitated by marital discord.  She denied wanting to 
commit suicide or homicide upon the admission in December 
2002, but felt that she had to get away from her husband or 
"go crazy."  In April 2004, she was admitted with a drug 
overdose and superficial cuts about her wrists.  She had 
driven herself to the hospital.  She had reportedly had an 
argument with her husband and she felt very depressed.  As to 
the admission in July 2004, the veteran adamantly denied any 
suicidal intent, indicating that she just wanted to take 
enough Valium to go to sleep for a couple of days.  The 
impressions on that admission were panic reaction, 
depression, and question of overdose.  These admissions show 
that she was unstable and depressed, with self-destructive 
behavior.  Nevertheless, on mental status examinations, she 
was generally cooperative, had logical thought processes 
although judgment was fair, good memory, good speech, good 
attention and concentration, oriented, without delusions or 
hallucinations, and good hygiene.  

At the time of a VA examination in April 2003, the clinical 
findings were relatively consistent with those found on 
outpatient visits.  Additionally, memory was impaired in a 
delayed recall test, and there was some impairment in 
attention and concentration.  The diagnoses were generalized 
anxiety disorder, major depressive disorder, and borderline 
personality disorder; the assigned Global Assessment of 
Functioning (GAF) score was 50.  In an examination report 
addendum in July 2003, the examiner indicated that the 
veteran had presented with stress and anxiety, which was 
related to her present life circumstances but also could be 
exacerbating her service-connected disability.  Furthermore, 
her treating physician wrote a letter in September 2003, 
describing her mental condition.  He stated that her service-
connected disability was severe and that she was considered 
unemployable.  It is significant to note that this physician 
endorsed - in some cases verbatim - those types of symptoms, 
and degree, as well as the effects of those symptoms as 
listed in the criteria for a 70 percent rating under Code 
9400.  In a similar letter dated in September 2003, the 
veteran's treating nurse practitioner in the mental health 
clinic indicated that the veteran has exhibited an unstable 
pattern of illness with frequent self-destructive thoughts 
and gestures, and that her behavioral pattern has often been 
impulsive.  She noted that the veteran's illness warranted 
close observation.  

Her Global Assessment of Functioning (GAF) scale scores on 
outpatient visits, unless otherwise indicated, were assigned 
as follows:  45 in March 2002, 50 in May 2002, 52 in August 
2002, 52 in October 2002, 54 in December 2002, 43 (on 
admission) and 55 (on discharge) in December 2002/January 
2003, 52 in January 2003, 48 in February 2003, 50 in February 
2003, 50 in October 2003, 50 in February 2004, 50 in April 
2004, 20 (on admission) and 50 (on discharge) in April/May 
2004, 51 in June 2004, 20 (on admission) and 50 (on 
discharge) in July 2004, 58 in July 2004, 65 in February 
2005, 58 in March 2005, and 47 in June 2005.  

The Board notes that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DSM-IV, 
p.32.  GAF scores ranging from 61 to 70, for example, reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

As a whole, the record, as noted herein above, shows some 
variance in the veteran's assigned GAF score.  VA records 
generally show GAF scores in the range of the 50s (indicating 
moderate to severe disability).  Even when her GAF scores 
were at their lowest (i.e., 20) on admission to the hospital, 
she was discharged from there after a period of days with a 
GAF score of 50.  In any event, for purposes of the present 
appeal a disability rating depends on evaluation of all the 
evidence, and an examiner's classification of the level of a 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage 
disability rating to be assigned.  38 C.F.R. § 4.126.

The Board finds that the record overall reflects few, if any, 
symptoms of psychoneurosis, anxiety reaction, that typify a 
100 percent disability under the rating criteria.  For 
instance, there is little or no objective evidence of gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name.  The records show that not only does the veteran 
take good care of her own hygiene, she also cares for her 
aged parents and husband.  She has exhibited inappropriate 
behavior, as evidenced by her admissions to the hospital on 
account of self-destructive actions.  This behavior was 
prompted usually following relationship problems with her 
husband.  While her VA nurse practitioner indicates that she 
requires close observation, on the whole she is shown to be 
able to perform activities of daily living.  The records 
clearly show that the veteran has considerable social and 
occupational impairment, but in the Board's judgment her 
overall symptomatology is not consistent with the criteria 
for a 100 percent disability rating under Diagnostic Code 
9400.

 In sum, as shown by the preponderance of the competent 
medical evidence, the veteran does not demonstrate most of 
the criteria listed as warranting a 100 percent rating 
assignment under the Rating Schedule, and her service-
connected disability of psychoneurosis, anxiety reaction, is 
not otherwise shown to be of such severity as to affect her 
life and her ability to function to a degree that more nearly 
approximates the criteria for the assignment of a 100 percent 
rating.  See 38 C.F.R. § 4.7, Mauerhan, supra.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Merits of the Earlier Effective Date Claims

A.  Grant of 70 Percent Rating for Psychoneurosis, Anxiety 
Reaction

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  There is an 
exception in that the effective date may be the earliest date 
as of which it is ascertainable that an increase in 
disability has occurred, provided that the application 
therefor is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, formal and informal, for benefits and 
is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of 
the informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Servello, 3 Vet. 
App. at 200.  

The submission of certain medical reports concerning 
examination, treatment, or hospital admission or of certain 
lay evidence may represent an informal claim for increased 
benefits, when the reports relate to examination or treatment 
of a disability for which service connection has been 
previously established or when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment, or hospital admission.  38 C.F.R. § 
3.157(b) (2005); Quarles v. Derwinski, 3 Vet. App. 129, 135 
(1992).  The date of an outpatient or hospital examination 
at, or admission to, a VA hospital will be accepted as the 
date of receipt of the informal claim.  38 C.F.R. § 
3.157(b)(1) (2005).

As noted in the section herein above, under 38 C.F.R. 
§ 4.130, Code 9400, a 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

By rating action in January 2001 and July 2001, the RO denied 
the veteran's claim of entitlement to a rating in excess of 
30 percent for psychoneurosis, anxiety reaction.  The veteran 
was notified of those decisions in February 2001 and July 
2001, respectively, as well as her appellate rights; however, 
a notice of disagreement was not received with which to 
initiate the appellate process.  Therefore, those decisions 
became final under the law and regulations then in effect.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2000, 2001).  Thus, the effective date for 
the subsequent grant of an increased rating for 
psychoneurosis, anxiety reaction, must be determined in 
relation to a new claim.

On March 10, 2003, the RO received the veteran's claim of 
entitlement to an increased rating for psychoneurosis, 
anxiety reaction.  By a rating action in April 2004, the RO 
granted a 70 percent rating for psychoneurosis, anxiety 
reaction.  The award was made effective March 10, 2003.  The 
veteran now contends that an earlier effective date is 
warranted.

The veteran has not argued a specific date back to which she 
believes her award should be made effective.  Rather, her 
representative has argued that VA should obtain and review 
all of her VA medical records dating back to July 21, 1992, 
to determine if they indicate an increased rating was 
warranted at an earlier date.  The significance of July 21, 
1992 is that it is the date of the decision in Bell v. 
Derwinski, 2 Vet. App. 611 (1992), which held that VA medical 
records are in constructive possession of the agency and must 
be obtained if the material could be determinative of the 
claim.  However, with regard to the increased rating claim in 
this case, the effective date may not be any earlier than the 
date of the rating decision of July 2001, which, as noted 
herein above, denied an increased rating and, having not been 
appealed, is final.  

A review of the record shows that there is no evidence that 
the RO received a formal claim for an increased rating for 
psychoneurosis, anxiety reaction, at any time between the 
unappealed July 2001 rating decision and the date of receipt 
of her claim for an increased rating on March 10, 2003.  In 
that regard, there is no communication from the veteran or 
her representative and no action on her or her 
representative's part, which would signify an intent to apply 
for an increased rating for the service-connected disability.  
38 C.F.R. § 3.155(a).  

The Board, however, has reviewed the medical evidence on file 
dated in the year preceding the March 10, 2003 claim, which 
consists of VA treatment records, and finds that beginning on 
December 31, 2002 the records do reflect an increase in the 
severity of her service-connected mental disorder such that a 
70 percent rating would be warranted effective from that 
date.  On December 31, 2002, the veteran was admitted to the 
VA hospital with depression and suicidal ideation.  While 
alert, oriented, and cooperative, she was very agitated and 
was intent on harming herself.  Upon admission, her GAF was 
43.  

In view of the foregoing, it is factually ascertainable that 
the veteran's psychoneurosis, anxiety reaction, increased in 
severity on December 31, 2002 such that the rating criteria 
for 70 percent have been satisfied, but not on any earlier 
discernable date within the year preceding March 10, 2003.  
The few VA outpatient treatment records available prior to 
December 31, 2002 do not reflect the same severity of 
symptomatology (e.g., suicidal ideation, agitation, desire 
for self-harm), which would satisfy the criteria for a 70 
percent rating, as that shown beginning on December 31, 2002.  
Although a March 2002 outpatient record indicates a GAF of 
45, the veteran's symptoms did not require inpatient 
treatment as occurred on December 31, 2002.  Moreover, the 
GAF score of 45 was not sustained, because several subsequent 
outpatient records show GAF scores to be 50 or higher in the 
ensuing months.  

Moreover, even if certain VA treatment records dated between 
the rating decision of July 2001 and December 31, 2002 are 
considered to be informal claims for an increased rating, as 
is implied by the veteran's representative, the proper 
effective date would still not be prior to December 31, 2002.  
For example, a VA outpatient record dated in October 2001 
shows, among other things, a GAF score of 55.  Such is not 
indicative of moderate symptoms and moderate impairment in 
social and occupational functioning.  As noted, it is not 
until December 31, 2002 that the veteran is objectively 
demonstrated to have met the criteria for a 70 percent rating 
under Code 9400.  The relevant regulations provide that the 
effective date of a claim for increase will be the day of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (2005).  In this case, the date 
entitlement arose is December 31, 2002.  

In sum, an effective date of December 31, 2002, for the 
increased rating, from 30 percent to 70 percent, for the 
psychoneurosis, anxiety reaction, is warranted.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

B.  Grant of TDIU

As previously noted, the effective date of an award of 
increased disability compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date; otherwise, the effective date will 
be the date of VA receipt of the claim for increase, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o).  

A total disability rating (100 percent) for compensation may 
be assigned where the schedular rating is less than total, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation without regard 
to advancing age as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  This includes consideration of 
such factors as the extent of the service-connected 
disabilities, and employment and educational background.  38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2005).  With regard to 38 
C.F.R. § 4.16(a), substantially gainful employment suggests 
"a living wage."  Beaty v. Brown, 6 Vet. App. 532, 538 
(1994) (quoting Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991)).  A veteran who is unable to secure and follow a 
substantial occupation by reason of a service-connected 
disability shall be rated totally disabled.  38 C.F.R. § 
4.16(b).

When VA is considering a rating increase claim from an 
individual whose schedular rating meets the minimum criteria 
of section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control (see Bell v. Derwinski, 2 Vet. App. 611, 
612-13 (1992)), adjudication of that rating increase must 
also include consideration of a reasonably raised claim for a 
TDIU.  Norris v. West, 12 Vet. App. 413 (1999); see also 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (once 
veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  

The evidence shows that the veteran has had a service-
connected disability rated at 10 percent from May 1973, 30 
percent from January 1984, and 70 percent from December 31, 
2002 (as a result of this decision).  Thus, she does meet the 
basic eligibility criteria for a TDIU prior to March 10, 
2003.  While the VA records from her inpatient stay from 
December 31, 2002 to January 3, 2003 do not address the issue 
of her employability in relation to her service-connected 
mental disorder, it was noted at that time that her potential 
for violence toward herself and/or her husband should be 
continuously evaluated.  She was also recommended for 
"halfway house" placement, although beds were not then 
available.  Given these circumstances, it appears to the 
Board that the proper effective date of a TDIU is December 
31, 2002.  

As to an award of TDIU prior to December 31, 2002, the record 
does not show any medical reports of the veteran's treatment 
or examination dated within the year prior to March 10, 2003, 
which indicate that she was unemployable due to the severity 
of her service-connected mental disorder alone.  On her March 
10, 2003 TDIU application, she indicated that she was last 
employed full-time in 1998 as a clerk/cashier, and that she 
became too disabled to work in November 1998 due to an 
anxiety disorder.  However, on a July 2001 VA examination, 
she apparently reported that she stopped working full-time in 
December 2000 due to problems with her physical health.  It 
was also noted then that she was a caregiver to many people 
and that she was recently married to someone much older for 
whom she had done housekeeping work.  She spent her days 
helping her husband at his office, as well as doing chores 
around the house.  Her GAF score was 55 to 60, indicative of 
moderate - not total - social and occupational impairment.  

Furthermore, the record does not contain any correspondence 
from the veteran or other documents received prior to March 
10, 2003, which indicate her intention to apply for a TDIU or 
evince a belief that she is entitled to such a benefit.  Even 
if certain VA treatment records prior to December 31, 2002 
are considered to be informal claims for a TDIU, as is 
implied by the veteran's representative, the proper effective 
date would still not be prior to December 31, 2002.  The 
clinical findings on the VA examination of July 2001, as well 
as VA outpatient treatment records dated up until December 
31, 2002, do not demonstrate that the veteran is unable to 
secure and follow a substantial occupation by reason of her 
service-connected psychoneurosis, anxiety reaction.  The 
relevant regulations provide that the effective date of a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2005).  In this case, the date entitlement arose is 
December 31, 2002.  

A longitudinal review of all the medical and other evidence 
in the veteran's claims folder shows that the effective date 
of December 31, 2002 is the properly assigned effective date 
for the grant of a TDIU.


ORDER

An increased rating for psychoneurosis, anxiety reaction, is 
denied.  

An effective date of December 31, 2002, for the grant of a 70 
percent rating for psychoneurosis, anxiety reaction, is 
warranted.  

An effective date of December 31, 2002, for the grant of a 
total disability compensation rating due to individual 
unemployability based on service-connected disability, is 
granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


